Citation Nr: 0014912	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1995 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  A 
personal hearing was held before a member of the Board at the 
RO in September 1997.  In a February 1998 decision, the Board 
denied the application to reopen the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 1998 joint motion, the parties 
(the veteran and the VA Secretary) requested the Court to 
vacate and remand the Board decision; by a December 1998 
order, the Court granted the joint motion.  The case was then 
returned to the Board, and in August 1999 the veteran's 
attorney submitted additional written argument.  In September 
1999, the Board remanded the case to the RO for additional 
procedural development, and the case was subsequently 
returned to the Board.

During the course of this appeal, in a May 1998 decision, the 
RO determined that new and material evidence had not been 
presented sufficient to reopen a claim for service connection 
for a bladder condition.  In an October 1999 decision, the RO 
determined that there was no clear and unmistakable error in 
RO decisions dated in December 1987 and December 1991.  As 
the veteran has not appealed these decisions, the issues are 
not in appellate status, and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  In an unappealed December 1991 RO decision, the veteran's 
claim for service connection for a psychiatric disorder was 
denied.

2.  Evidence received since the December 1991 decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for a psychiatric 
disorder; and the December 1991 RO decision is final. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from December 
1982 to December 1986.  She also had later service in the 
Naval Reserve until 1994.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
August 1982, her psychiatric system was listed as normal.  A 
May 1984 treatment record indicated a diagnosis of alcohol 
abuse.  In January 1985, the veteran requested a psychiatric 
consultation examination regarding a marital problem.  A 
January 1985 consultation examination shows that the examiner 
indicated a diagnostic assessment of no psychiatric 
diagnoses, and stated that the veteran was seeking 
clarification of her feelings in relation to her spouse and a 
former boyfriend.  A discharge summary from an alcohol 
rehabilitation center shows that the veteran was treated for 
alcoholism from January to March 1985.  The veteran reported 
prior treatment for alcoholism in 1984.  On mental status 
examination, the examiner noted that there was no significant 
evidence of psychosis, major organic brain syndrome or 
debilitating neurosis, and that the veteran's mood was within 
normal limits with an appropriate affect.  The final 
diagnosis was alcohol dependence and co-alcoholic, with a 
good prognosis, and the veteran was returned to full duty.  
In August 1985, the veteran requested a psychiatric 
consultation; the initial assessment was situational 
depression.  On consultation examination, the veteran 
complained of an inability to cope with stress and noted that 
she was undergoing a divorce.  The diagnostic impression was 
adjustment disorder with depressed mood and history of 
marital discord with pending divorce.  In September 1985, the 
veteran complained of depression.  The examiner noted a 
general dysphoric mood without suicidal ideation.  The 
diagnosis was adjustment disorder with depressive features.  
The examiner prescribed attendance at classes on self-esteem 
and assertion as such issues were directly related to the 
veteran's problems adjusting to life stressors.  

The veteran's service medical records also show that in a 
report of medical history dated in December 1986, for service 
separation, she reported a history of depression due to 
stress and excessive worry and stated that she had recently 
had bad nerves.  The reviewing examiner noted that the 
veteran had been evaluated by the mental health clinic in 
September 1985 and that she was diagnosed with adjustment 
disorder with depressive features with concurrent marital 
problems, and that this disorder was now resolved.  On 
medical examination performed for separation purposes in 
December 1986, the veteran's psychiatric system was listed as 
normal, and the examiner noted the veteran's 1985 diagnosis 
of adjustment disorder and marital problems which was 
considered to be resolved.

VA medical records dated from March 1988 to August 1991 show 
that the veteran was hospitalized for one day in March 1988 
for adjustment disorder with depressed mood and alcohol 
abuse, in remission.  In July and August 1991, she complained 
of anxiety and depression concerning relationships, finances, 
etc.; and she was diagnosed as having an adjustment disorder 
with mixed disturbance of emotions and conduct (Axis I), with 
cluster B personality traits (Axis II).

In October 1991, the veteran submitted a claim for service 
connection for depression.  She stated that she had been 
treated for depression since 1987 at the Salem VA medical 
center (VAMC).

By a rating decision dated in December 1991, the RO denied 
service connection for a psychiatric disorder; the veteran 
was notified of this decision in December 1991, and she did 
not appeal.  Evidence received subsequent to this decision is 
summarized below.

Service medical records from the veteran's period of service 
in the Naval Reserve show that on medical examination 
performed for enlistment purposes in October 1991, the 
examiner noted a history of depression, and listed her 
psychiatric system as normal.  In an October 1991 report of 
medical history, the veteran reported a history of 
depression; the reviewing examiner noted that the veteran was 
not on a current treatment plan.  In an October 1993 report 
of medical history, the veteran reported a history of 
depression and/or alcoholism; the reviewing examiner noted 
that the veteran was being treated by a private physician and 
was taking medication for these complaints.  On medical 
examination performed in October 1993, the examiner noted 
that the veteran was defensive regarding questions about 
depression and alcohol abuse, and deferred a conclusion 
regarding retention in military service until after receipt 
of a report from a mental health clinic regarding these 
disorders.  The veteran was subsequently found not qualified 
for retention.  The veteran was not recommended for re-
enlistment in March 1994.

VA medical records dated from February 1993 to December 1994 
show treatment for a variety of complaints.  In April 1993 
the veteran was enrolled in a substance abuse treatment 
program (SATP) for maladaptive drinking behavior; she 
reported bouts of depression since separation from her spouse 
in 1990.  An October 1993 treatment record shows that after 
completion of the SATP, she reported many years of depression 
and a family history of depression, and stated that she had 
been receiving antidepressant medication since August 1993 
with an improvement in symptoms.  The Axis I diagnoses were 
alcohol dependence, in remission, and major depression, in 
partial remission.

Private medical records dated from August 1993 to August 1994 
show treatment for depression, dysthymia, and personality 
disorder not otherwise specified (NOS).

By letters dated in November and December 1993, a private 
physician, Dr. Smith, stated that he had treated the veteran 
for depression since October 1993, and that the veteran was 
taking medication for this disorder.  In the December 1993 
letter, Dr. Smith stated that she showed no evidence of 
depression with the current medication.  In a September 1994 
letter he stated that he was treating the veteran for 
depression.

In May 1994, the veteran submitted an application to reopen 
her claim for service connection for a psychiatric disorder.  
She asserted that she had current depression which had its 
onset in 1984 during her period of active duty service.

VA medical records dated from January 1995 to August 1997 
show that the veteran continues to take antidepressant 
medication.  A March 1995 treatment note indicates a 
diagnostic impression of alcohol dependence, in remission, 
major depression, in remission, and dysthymic disorder, in 
partial remission.  An August 1997 treatment note shows a 
diagnostic assessment of depression, well controlled with 
antidepressant medication. 

At a Travel Board hearing in September 1997, the veteran's 
representative asserted that the veteran was diagnosed with 
major depression during active duty.  The veteran testified 
that she had current major depression which had its onset 
during her active military service.

In a February 1998 decision, the Board denied the application 
to reopen the claim.  The veteran then appealed to the Court, 
and by a December 1998 order, the Court vacated such decision 
pursuant to a joint motion of the parties. 

By a written presentation dated in August 1999, the veteran's 
representative essentially asserted that the veteran incurred 
a chronic psychiatric disorder during service, and that her 
medical records demonstrate continuity of symptomatology 
since service.

In September 1999, the Board remanded the case to the RO for 
additional procedural development.

By a written presentation dated in September 1999, the 
veteran's representative essentially asserted that the 
December 1991 RO decision did not become final as the RO 
failed to provide a VA examination, did not apply the 
presumption of soundness, and did not inform the veteran of 
the information necessary to prove that her condition was a 
psychiatric disorder and not a congenital or developmental 
defect.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
in the line of duty and not the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. §§ 3.301, 3.303.  Personality 
disorders are not diseases or injuries for compensation 
purposes and may not be service connected.  38 C.F.R. 
§ 3.303(c).

In the present case, service connection for a psychiatric 
disorder was previously denied by the RO in December 1991, 
and the veteran did not file an appeal.

The Board notes that the veteran's representative has 
asserted that Hayre v. West, 188 F.3d 1327 (1999) provides 
authority for his argument that the December 1991 RO decision 
did not become final; he essentially contends that the RO 
failed in its duty to assist.  The Board notes that Hayre, 
supra, held that when there is a breach of the duty to assist 
in which the VA fails to obtain pertinent service medical 
records specifically requested by the claimant and fails to 
provide the claimant with notice explaining the deficiency, 
the claim does not become final for purposes of appeal.  
Similarly, in a recent case, the Court held that a VA failure 
to fulfill the duty to assist by obtaining pertinent records 
from the Social Security Administration (SSA) vitiated the 
finality of an RO decision for purposes of direct appeal. 
Tetro v. West, No. 97-1192 (U.S. Vet. App. Apr. 4, 2000).  
The veteran's representative does not assert that the RO 
failed to obtain outstanding service medical records, VA 
medical records, or SSA records.   The Board notes that if a 
veteran has not presented evidence that her claim is well 
grounded, there is no duty on the part of the VA to assist 
her with her claim.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136 (1994).  For a veteran's claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As the 
veteran's claim was not well grounded at the time of the 
December 1991 RO decision, the RO had no duty to assist her 
with her claim, and the assertions of the veteran's 
representative are therefore without merit.

Hence the December 1991 decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the RO denied the claim for service connection for a 
psychiatric disorder in December 1991, it considered service 
medical records from the veteran's period of active service, 
including her December 1986 separation examination report 
which reflects that although the veteran had been diagnosed 
with adjustment disorder and marital problems in 1985, these 
conditions were considered to be resolved, and the veteran's 
psychiatric system was listed as normal.  The RO also 
considered post-service medical records which show that the 
veteran was diagnosed with adjustment disorder with depressed 
mood and alcohol abuse, in remission, in 1988, more than one 
year after separation from service.  The law precludes 
service connection for alcohol abuse, and none of the medical 
evidence linked a chronic acquired psychiatric disorder with 
the veteran's service.

Evidence received, since the December 1991 RO decision, 
includes duplicate copies of a number of records, including 
the active duty service medical records and the post-service 
VA medical records dated from 1988 to August 1991.  The Board 
finds that these documents are not new evidence, as they are 
redundant of evidence previously considered.  38 C.F.R. § 
3.156(a); Hodge, supra.

Recently received evidence also includes additional service 
medical records from the veteran's reserve service, beginning 
in 1991, several years after the end of her active duty in 
1986, showing that she was then receiving current treatment 
for depression and alcoholism.  The additional service 
medical records do not show incurrence of depression during 
active military service.  While this evidence is new, as it 
was not considered by the RO when it denied the claim for 
service connection for a psychiatric disorder in December 
1991, the evidence is not material since it does not link the 
current psychiatric disorder (variously classified as 
depression and dysthymic disorder) to the veteran's service 
by either incurrence or aggravation, and is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Additional evidence received since the December 1991 RO 
decision also includes post-service VA and private medical 
records dated in the 1990s showing that the veteran has been 
variously diagnosed with depression, dysthymic disorder, and 
personality disorder NOS, with the most recent diagnosis 
being depression well controlled by medication.  This 
evidence, while new, is not material as it does not link 
current depression with service, and is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Since the 1991 RO decision, the veteran has again asserted 
that her current psychiatric disorder was incurred during 
military service.  Her assertions are not new as they are 
duplicative of her statements which were of record at the 
time of the prior final denial of the claim for service 
connection.  38 C.F.R. § 3.156; Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Moreover, given the nature of a psychiatric 
disorder, the veteran's statements are not material evidence 
since, as a layman, she has no competence to give a medical 
opinion on the diagnosis or etiology of a condition, and her 
statements on such matters do not constitute material 
evidence to reopen her claim of service connection for a 
psychiatric disorder.  38 C.F.R. § 3.156; Moray v. Brown, 5 
Vet. App. 211 (1993).  Likewise, the lay assertions of the 
veteran's representative do not constitute material evidence 
to reopen the veteran's claim of service connection for a 
psychiatric disorder.  Id.

The Board concludes that new and material evidence has not 
been submitted since the December 1991 RO decision which 
denied the veteran's claim for service connection for a 
psychiatric disorder.  Thus, the claim has not been reopened, 
and the December 1991 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

